Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in Amendment No. 1 to the Registration Statement (Form S-3 No. 333-186957) and related Prospectus of Pzena Investment Management, Inc. for the registration of 529,590shares of its Class A Common Stock and to the incorporation by reference therein of our report dated March 15, 2011, with respect to the consolidated statements of operations, changes in equity and cash flows of Pzena Investment Management, Inc. for the year ended December 31, 2010, included in its Annual Report (Form 10-K) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP New York, New York March 18, 2013
